Citation Nr: 1744887	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  17-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for schistosomiasis mansoni.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's schistosomiasis mansoni symptomatology is mild or asymptomatic; it is not characterized as moderate or severe.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's schistosomiasis mansoni have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7324 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Evaluation

The Veteran contends that he is entitled to a compensable evaluation for his service-connected schistosomiasis mansoni.  He filed an increased rating claim on October 8, 2015.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the symptoms have not materially changed and a uniform rating is appropriate.

Schistosomiasis mansoni is a parasitic infestation that migrates to the lower intestine.  Dorland's Illustrated Medical Dictionary, 1664 (30th ed., 2003).  The Veteran was diagnosed and underwent treatment for the infestation on several occasions during active service.  Service connection for a history of the disorder was granted and assigned a noncompensable rating, effective in March 1978. 

The Veteran's schistosomiasis mansoni is rated under Diagnostic Code 7324 for Distomiasis, intestinal or hepatic.  Under this code, mild to no symptoms warrant a noncompensable rating.  Moderate symptoms are entitled to a 10 percent rating. Severe symptoms are entitled to a 30 percent rating.  The words "mild", "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At a January 2016 VA examination, the Veteran was diagnosed with gastritis which the examiner linked to his service-connected disorder.  The Veteran's gastrointestinal issues did not require continuous medication.  The Veteran had recurring symptoms of nausea four or more times per year that are not severe.  The duration of symptoms was less than one day.  There were no signs or symptoms attributable to any infectious intestinal condition.  There were no episodes of bowel disturbance.  There was not weight loss, malnutrition, or other general health effects.  There were no incapacitating episodes.  There were no other significant findings and the examiner concluded that the condition did not impact the Veteran's ability to work.

The Board has reviewed additional VA and private medical records.  They are consistent with the symptoms documented at the January 2016 VA examination.

Having reviewed the medical and lay evidence of record, the Board finds that a compensable evaluation is not warranted.

In reaching this finding, the Board acknowledges that the Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his schistosomiasis mansoni and related symptoms during this appeal.  However, the Veteran has not provided any specific statement regarding his symptomatology.  Rather, communication has been limited to the Veteran's bare assertions that his disorder warrants a compensable evaluation.

Based on the lay and medical evidence of record, the Board finds that the Veteran's schistosomiasis mansoni does not more nearly approximate the level of severity contemplated by a compensable rating. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for service-connected schistosomiasis mansoni must be denied.


ORDER

Entitlement to a compensable evaluation for schistosomiasis mansoni is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


